DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2020/0148052 A1).
With respect to claim 1, Matsuoka et al. discloses an electric vehicle comprising an electric powertrain 12, further including a high-voltage battery device 21, and a low-voltage controller device 13 located rearward and same height of said battery, and a crossmember 23 extending between said controller and said battery, as shown in figures 1 and 2.  Matsuoka et al. does not disclose the specific volts of the high and low voltage devices.  Conventional high-voltage vehicle circuits are overAc30/DC60 and conventional low-voltage vehicle circuits are below AC30V/DC60V.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made both, the high-voltage device and the low-voltage device, a conventional voltage above and below AC30V/DC60V, respectively.
With respect to claim 2, Matsuoka et al. discloses said crossmember extending between a pair of side members 31R, 31L, as shown in figure 2.
With respect to claim 3, said low voltage controller 13 extends below said crossmember 23, as shown in figure 1.
With respect to claim 4, said low voltage controller extends above a lower surface of said crossmember 23, as shown in figure 1.
With respect to claim 5, Matsuoka et al. does not explicitly disclose the location of the center of gravity of the controller.  The center of gravity of the controller if Matsuoka et al. is capable of being located adjacent the crossmember 23 since a majority of the controller is adjacent the crossmember, as shown in figure 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the controller center of gravity of Matsuoka et al. adjacent the crossmember in order to reinforce the support of the controller in the event of a collision.


    PNG
    media_image1.png
    623
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    680
    551
    media_image2.png
    Greyscale


	Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618